Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-14157 TELEPHONE AND DATA SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 36-2669023 (I.R.S. Employer Identification No.) 30 North LaSalle Street, Chicago, Illinois 60602 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (312) 630-1900 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule12b‑2 of the Exchange Act. Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date. Class Outstanding at September 30, 2009 Common Shares, $.01 par value 50,173,631 Shares Special Common Shares, $.01 par value 49,831,064 Shares Series A Common Shares, $.01 par value 6,484,748 Shares Table of Contents Telephone and Data Systems, Inc. Quarterly Report on Form 10-Q For the Period Ended September 30, 2009 Index Page No. Part I. Financial Information 3 Item 1. Financial Statements (Unaudited) 3 Consolidated Statement of Operations Three and Nine Months Ended September 30, 2009 and 2008 3 Consolidated Statement of Cash Flows Nine Months Ended September 30, 2009 and 2008 4 Consolidated Balance Sheet September 30, 2009 and December 31, 2008 5 Consolidated Statement of Changes in Equity Nine Months Ended September 30, 2009 and 2008 7 Notes to Consolidated Financial Statements 9 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 28 Overview 28 Nine Months Ended September 30, 2009 and 2008 Results of Operations - Consolidated 33 Results of Operations - Wireless 35 Results of Operations - Wireline 40 Three Months Ended September 30, 2009 and 2008 Results of Operations - Consolidated 44 Results of Operations - Wireless 46 Results of Operations - Wireline 48 Recent Accounting Pronouncements 52 Financial Resources 52 Liquidity and Capital Resources 54 Application of Critical Accounting Policies and Estimates 58 Certain Relationships and Related Transactions 58 Safe Harbor Cautionary Statement 59 Item 3. Quantitative and Qualitative Disclosures About Market Risk 63 Item 4. Controls and Procedures 64 Part II. Other Information 65 Item 1. Legal Proceedings 65 Item 1A. Risk Factors 65 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 66 Item 5. Other Information 67 Item 6. Exhibits 68 Signatures 69 Table of Contents Part I. Financial Information Item 1. Financial Statements Telephone and Data Systems, Inc. Consolidated Statement of Operations (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, (Dollars and shares in thousands, except per share amounts) Operating revenues $ Operating expenses Cost of services and products (excluding Depreciation, amortization and accretion expense reported below) Selling, general and administrative expense Depreciation, amortization and accretion expense Loss on asset disposals, net Total operating expenses Operating income Investment and other income (expense) Equity in earnings of unconsolidated entities Interest and dividend income Interest expense ) Gain on investments and financial instruments   Other, net Total investment and other income (expense) ) ) Income before income taxes Income tax expense Net income Less: Net income attributable to noncontrolling interests, net of tax ) Net income attributable to TDS Preferred dividend requirement ) (13 ) ) ) Net income available to common $ Basic weighted average shares outstanding Basic earnings per share attributable to TDS shareholders $ Diluted weighted average shares outstanding Diluted earnings per share attributable to TDS shareholders $ Dividends per share $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents Telephone and Data Systems, Inc. Consolidated Statement of Cash Flows (Unaudited) Nine Months Ended September 30, (Dollars in thousands) Cash flows from operating activities Net income $ $ Add (deduct) adjustments to reconcile net income to net cash flows from operating activities Depreciation, amortization and accretion Bad debts expense Stock-based compensation expense Deferred income taxes, net ) Gain on investments and financial instruments, net  ) Equity in earnings of unconsolidated entities ) ) Distributions from unconsolidated entities Loss on asset disposals, net Noncash interest expense Excess tax benefit from stock awards (5 ) ) Other operating activities ) ) Changes in assets and liabilities from operations Accounts receivable ) ) Inventory ) ) Accounts payable ) Customer deposits and deferred revenues ) Accrued taxes Accrued interest Other assets and liabilities ) ) Cash flows from investing activities Additions to property, plant and equipment ) ) Cash paid for acquisitions and licenses ) ) Cash received from divestitures 50 Proceeds from disposition of investments  Cash paid to settle derivative liabilities  ) Cash paid for short-term investments )  Other investing activities ) ) ) Cash flows from financing activities Issuance of notes payable  Repayment of notes payable  ) Repayment of variable prepaid forward contracts  ) Repayment of long-term debt ) ) TDS Common Shares and Special Common Shares reissued for benefit plans, net of tax payments U.S. Cellular Common Shares reissued for benefit plans, net of tax payments ) ) Excess tax benefit from stock awards 5 Repurchase of TDS Common and Special Common Shares ) ) Repurchase of U.S. Cellular Common Shares ) ) Dividends paid ) ) Payment of debt issuance costs )  Distributions to noncontrolling interests ) ) Other financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents Beginning of period End of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents Telephone and Data Systems, Inc. Consolidated Balance Sheet  Assets September 30, December 31, (Unaudited) (Dollars in thousands) Current assets Cash and cash equivalents $ $ Short-term investments Accounts receivable Due from customers, less allowances of $19,704 and $12,822, respectively Other, principally connecting companies, less allowances of $6,931 and $6,380, respectively Inventory Net deferred income tax asset Prepaid expenses Other current assets Investments Licenses Goodwill Customer lists, net of accumulated amortization of $106,347 and $97,891, respectively Investments in unconsolidated entities Other investments Property, plant and equipment In service and under construction Less: accumulated depreciation Other assets and deferred charges Total assets $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents Telephone and Data Systems, Inc. Consolidated Balance Sheet  Liabilities and Stockholders Equity September 30, December 31, (Unaudited) (Dollars in thousands) Current liabilities Current portion of long-term debt $ $ Accounts payable Customer deposits and deferred revenues Accrued interest Accrued taxes Accrued compensation Other current liabilities Deferred liabilities and credits Net deferred income tax liability Other deferred liabilities and credits Long-term debt Commitments and contingencies Noncontrolling interests with mandatory redemption features Equity TDS stockholders equity Common Shares, par value $.01 per share; authorized 100,000,000 shares; issued 57,082,000 shares Special Common Shares, par value $.01 per share; authorized 165,000,000 shares; issued 63,442,000 shares Series A Common Shares, par value $.01 per share; authorized 25,000,000 shares; issued and outstanding 6,485,000 and 6,461,000 shares, respectively 65 65 Capital in excess of par value Treasury shares at cost: Common Shares, 6,908,000 and 5,435,000 shares, respectively ) ) Special Common Shares, 13,611,000 and 9,352,000 shares, respectively ) ) Accumulated other comprehensive loss ) ) Retained earnings Total TDS stockholders' equity Preferred shares Noncontrolling interests Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 Table of Contents Telephone and Data Systems, Inc. Consolidated Statement of Changes in Equity (Unaudited) TDS Shareholders (Dollars in thousands) Common Shares Special Common Shares Series A Common Shares Capital in Excess of Par Value Treasury Common Shares Treasury Special Common Shares Accumulated Other Comprehensive Loss Retained Earnings Total Shareholders Equity Preferred Shares Non controlling Interests Total Equity December 31, 2008 $ $ $ 65 $ $ ) $ ) $ ) $ Net income excluding portion attributable to noncontrolling interests with mandatory redemption features         Net unrealized losses on equity investments       )  )   ) Changes in plan assets and projected benefit obligation related to retirement plans          Dividends: Common, Special Common and Series ACommon Shares        ) )   ) Preferred shares        ) )   ) Repurchase of shares     ) )   ) (7 )  ) Dividend reinvestment plan    )    Incentive and compensation plans    )  )   Adjust investment in subsidiaries for repurchases, issuances and other compensation plans         ) ) Stock-based compensation awards          Tax windfall (shortfall) from stock awards    )     )   ) Distributions to noncontrolling interests           ) ) September 30, 2009 $ $ $ 65 $ $ ) $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 7 Table of Contents Telephone and Data Systems, Inc. Consolidated Statement of Changes in Equity (Unaudited) TDS Shareholders (Dollars in thousands) Common Shares Special Common Shares Series A Common Shares Capital in Excess of Par Value Treasury Common Shares Treasury Special Common Shares Accumulated Other Comprehensive Income/(Loss) Retained Earnings Total Shareholders Equity Preferred Shares Non controlling Interests Total Equity December 31, 2007 $ $ $ 64 $ $ ) $ ) $ Net income excluding portion attributable to noncontrolling interests with mandatory redemption features         Net change in marketable equity securities and equity method investments       )  )  ) ) Cumulative-effect adjustment related to fair value accounting (Note 15)       )     Changes in plan assets and projected benefit obligation related to retirement plans       72  72   72 Dividends: Common, Special Common and Series A Common Shares        ) )   ) Preferred shares        ) )   ) Repurchase of shares      )   ) (6 )  ) Dividend reinvestment plan  1 1       Incentive and compensation plans    62  )   Adjust investment in subsidiaries for repurchases, issuances and other compensation plans         ) ) Stock-based compensation awards          Tax windfall (shortfall) from stock awards          Distributions to noncontrolling interests           ) ) Other           September 30, 2008 $ $ $ 65 $ $ ) $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 8 Table of Contents Telephone and Data Systems, Inc. Notes to Consolidated Financial Statements 1. Basis of Presentation The accounting policies of Telephone and Data Systems, Inc. (TDS  ) conform to accounting principles generally accepted in the United States of America (GAAP) as set forth in the Financial Accounting Standards Board (FASB) Accounting Standards Codification. The consolidated financial statements include the accounts of TDS and its majority-owned subsidiaries, including TDS 82%-owned wireless telephone subsidiary, United States Cellular Corporation (U.S. Cellular®), TDS 100%-owned wireline telephone subsidiary, TDS Telecommunications Corporation (TDS Telecom®) and TDS 80%-owned printing and distribution company, Suttle-Straus, Inc. In addition, the consolidated financial statements include all entities in which TDS has a variable interest that requires TDS to recognize a majority of the entitys expected gains or losses. All material intercompany accounts and transactions have been eliminated. Certain prior year amounts have been reclassified to conform to the 2009 presentation. The consolidated financial statements included herein have been prepared by TDS, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (SEC). Certain information and disclosures normally included in financial statements prepared in accordance with U.S. GAAP have been condensed or omitted pursuant to such rules and regulations. However, TDS believes that the disclosures included herein are adequate to make the information presented not misleading. These consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in TDS Annual Report on Form 10-K for the year ended December 31, 2008. The accompanying unaudited consolidated financial statements contain all adjustments (consisting of only normal recurring items unless otherwise disclosed) necessary to present fairly the financial position as of September 30, 2009 and December 31, 2008, the results of operations for the three and nine months ended September 30, 2009 and 2008, and cash flows and changes in equity for the nine months ended September 30, 2009 and 2008. The results of operations for the three and nine months, and cash flows and changes in equity for the nine months ended September 30, 2009 are not necessarily indicative of the results to be expected for the full year. 2. Summary of Significant Accounting Policies Postretirement Benefits TDS sponsors two contributory defined benefit postretirement plans that cover most employees of TDS Corporate, TDS Telecom and the subsidiaries of TDS Telecom. One plan provides medical benefits and the other plan provides life insurance benefits. Net periodic benefit costs for the defined benefit postretirement plans include the following components: Three Months Ended September 30, Nine Months Ended September 30, (Dollars in thousands) Service cost $ Interest on accumulated benefit obligation Expected return on plan assets ) Amortization of: Prior service cost ) Net loss Net postretirement cost $ TDS contributed $2.9 million to the postretirement plans during the nine months ended September 30, 2009. 9 Table of Contents Amounts Collected from Customers and Remitted to Governmental Authorities If the tax is assessed upon the customer and TDS merely acts as an agent in collecting the tax on behalf of the governmental authority imposing such tax, the amounts collected from customers and remitted to governmental authorities are recorded net in Accrued taxes in the Consolidated Balance Sheet. If the tax is assessed upon TDS, the amounts collected from customers as recovery of the tax are recorded in Operating revenues and the amounts remitted to governmental authorities are recorded in Selling, general and administrative expenses in the Consolidated Statement of Operations. The amounts recorded in Operating revenues that are billed to customers and remitted to governmental authorities totaled $36.0 million and $96.2 million for the three and nine months ended September 30, 2009, respectively, and $42.4 million and $119.7 million for the three and nine months ended September 30, 2008, respectively. Implementation of Revised Business Combinations Accounting Effective January 1, 2009, TDS adopted new required provisions under GAAP related to accounting for business combinations. Although the revised provisions still require that all business combinations are to be accounted for at fair value in accordance with the acquisition method, they require TDS to revise its application of the acquisition method in a number of significant aspects. Specifically, the new provisions require that transaction costs are to be expensed and that the acquirer must recognize 100% of the acquirees assets and liabilities, rather than a proportional share, for acquisitions of less than 100% of a business. In addition, the revised provisions eliminate the step acquisition model and provide that all business combinations, whether full, partial or step acquisitions, will result in all assets and liabilities of an acquired business being recorded at their fair values at the acquisition date. TDS did not have any significant business combinations during the nine months ended September 30, 2009. Implementation of Noncontrolling Interests Accounting See Note 3  Noncontrolling Interests for information related to TDS adoption of new required provisions under GAAP related to accounting for noncontrolling interests effective January 1, 2009. Recent Accounting Pronouncements In December 2008, the FASB issued an update to accounting standards now reflected in FASB Accounting Standards Codification No. 715, Compensation  Retirement Benefits . This guidance relates to disclosing information about assets held in a defined benefit pension or other postretirement plan. The guidance addresses disclosures relating to (a) categories of plan assets, (b) concentrations of risk arising within or across categories of plan assets, and (c) fair value measurements of plan assets. This guidance is effective for TDS on December 31, 2009 and will impact TDS year-end financial statement disclosures related to its defined benefit postretirement plans. However, there is no impact on TDS financial position or results of operations. In June 2009, the FASB issued an update to accounting standards now reflected in FASB Accounting Standards Codification No. 810, Consolidation . This revised guidance changes how TDS will determine when an entity that is insufficiently capitalized or is not controlled through voting or similar rights should be consolidated. TDS has several variable interest entities within the scope of these requirements (see Note 6  Variable Interest Entities). This revised guidance related to variable interest entities is effective for TDS on January 1, 2010. TDS has not yet determined the impact of adoption of the revised guidance, if any, on its financial position or results of operations. 3. Noncontrolling Interests Noncontrolling Interests Accounting Effective January 1, 2009, TDS adopted new required provisions under GAAP related to accounting for noncontrolling interests. Pursuant to this adoption, the following provisions were applied retrospectively to all periods presented in these financial statements: · TDS reclassified noncontrolling interests, formerly known as minority interests, from a separate caption between liabilities and stockholders' equity (mezzanine section) to a component of equity, with the exception of noncontrolling interests with redemption features, which continue to require mezzanine section presentation. Previously, minority interests generally were reported in the balance sheet in the mezzanine section. · Consolidated net income and comprehensive income include amounts attributable to both TDS and the noncontrolling interests. Previously, net income attributable to the noncontrolling interests was reported as a deduction in arriving at consolidated net income. This presentation change does not impact the calculation of basic or diluted earnings per share, which continue to be calculated based on Net income attributable to TDS. 10 Table of Contents · Shares of TDS held by its subsidiary are reflected as treasury shares in the consolidated financial statements. Previously, these shares were not reflected as issued shares and treasury shares in the consolidated financial statements. As a result, 484,012 Common Shares and 484,012 Special Common Shares were added to both Common and Special Common Shares issued and Treasury Shares in the Consolidated Balance Sheet as of September 30, 2009 and December 31, 2008. Pursuant to this adoption, the following provisions were applied prospectively effective January 1, 2009: · All earnings and losses of a subsidiary are attributed to the parent and the noncontrolling interest, even if the losses attributable to the noncontrolling interest result in a deficit noncontrolling interest balance. Previously, any losses exceeding the noncontrolling interests investment in the subsidiary were attributed to the parent. This change did not have a significant impact on TDS financial statements for the nine months ended September 30, 2009. · Once control of a subsidiary is obtained, changes in ownership interests in that subsidiary that do not result in a loss of control are accounted for as equity transactions. Previously, decreases in ownership interest in a subsidiary were accounted for as equity transactions, while increases in ownership interests in a subsidiary were accounted for as step acquisitions. Therefore, U.S. Cellulars repurchases of U.S. Cellular Common Shares during the nine months ended September 30, 2009 were accounted for as equity transactions in TDS financial statements, whereby the difference between the fair value of the consideration paid and the related carrying value of the noncontrolling interests was recorded as Capital in excess of par value in TDS Consolidated Balance Sheet. Previously, these transactions had been recorded as step acquisitions in TDS financial statements. The following schedule discloses the effects of net income and changes in TDS ownership interest in U.S. Cellular on TDS equity for the nine months ended September 30, 2009 and 2008: Nine Months Ended September 30, (Dollars in thousands) Net income attributable to TDS $ $ Transfer (to) from the noncontrolling interests Change in TDS Capital in excess of par value from U.S. Cellulars issuance of U.S. Cellular shares ) ) Change in TDS Capital in excess of par value from U.S. Cellulars repurchase of U.S. Cellular shares  Net transfers (to) from noncontrolling interests ) ) Change from net income attributable to TDS and transfers (to) from noncontrolling interests $ $ (1) During the nine months ended September 30, 2008, U.S. Cellular repurchased U.S. Cellular Common Shares and also purchased noncontrolling interests in a consolidated subsidiary. TDS accounted for these transactions as step acquisitions, pursuant to GAAP in effect at that time. The amounts recorded in these transactions are reflected in the changes in the balances of Licenses, Goodwill and Customer lists. 11 Table of Contents Mandatorily Redeemable Noncontrolling Interests in Finite-Lived Subsidiaries Under GAAP, certain noncontrolling interests in consolidated entities with finite lives may meet the definition of mandatorily redeemable financial instruments. TDS consolidated financial statements include certain noncontrolling interests that meet this definition of mandatorily redeemable financial instruments. These mandatorily redeemable noncontrolling interests represent interests held by third parties in consolidated partnerships and limited liability companies (LLCs), where the terms of the underlying partnership or LLC agreement provide for a defined termination date at which time the assets of the subsidiary are to be sold, the liabilities are to be extinguished and the remaining net proceeds are to be distributed to the noncontrolling interest holders and TDS in accordance with the respective partnership and LLC agreements. The termination dates of these mandatorily redeemable noncontrolling interests range from 2085 to 2094. The settlement value of TDS mandatorily redeemable noncontrolling interests in finite-lived subsidiaries is estimated to be $125.3 million at September 30, 2009. This amount represents the estimate of cash that would be due and payable to settle these noncontrolling interests assuming an orderly liquidation of the finite-lived consolidated partnerships and LLCs on September 30, 2009, net of estimated liquidation costs. TDS currently has no plans or intentions to liquidate any of the related partnerships or LLCs prior to their scheduled termination dates. The corresponding carrying value of the mandatorily redeemable noncontrolling interests in finite-lived consolidated partnerships and LLCs at September 30, 2009 is $50.8 million, and is included in Noncontrolling interests in the Consolidated Balance Sheet. The excess of the aggregate settlement value over the aggregate carrying value of these mandatorily redeemable noncontrolling interests of $74.5 million is due primarily to the unrecognized appreciation of the noncontrolling interest holders share of the underlying net assets in the consolidated partnerships and LLCs. Neither the noncontrolling interest holders share, nor TDS share, of the appreciation of the underlying net assets of these subsidiaries is reflected in the consolidated financial statements. The estimate of settlement value was based on certain factors and assumptions which are subjective in nature. Changes in those factors and assumptions could result in a materially larger or smaller settlement amount. 4. Fair Value Measurements As of September 30, 2009 and December 31, 2008, TDS did not have any financial assets or liabilities that were required, under the fair value accounting standards of GAAP, to be recorded at fair value on a recurring basis in its Consolidated Balance Sheet. However, TDS has applied the provisions of fair value accounting for purposes of computing the fair value of financial instruments for disclosure purposes. The fair value of financial instruments was as follows: September 30, December 31, Book Value Fair Value Book Value Fair Value (Dollars in thousands) Cash and cash equivalents $ Short-term investments Current portion of long-term debt (1) Long-term debt (1) (1) Excludes capital lease obligations The fair value of Cash and cash equivalents and Short-term investments approximates their book value due to the short-term nature of these financial instruments. The fair value of TDS Current portion of long-term debt, excluding capital lease obligations, was estimated using a discounted cash flow analysis. The fair value of Long-term debt, excluding capital lease obligations, was estimated using market prices for TDS 7.6% SeriesA notes and 6.625% senior notes, U.S. Cellulars 7.5% and 8.75% senior notes, and discounted cash flow analysis for remaining debt. As of September 30, 2009, TDS did not have any nonfinancial assets or liabilities that required the application of fair value accounting for purposes of reporting such amounts in its Consolidated Balance Sheet. 12 Table of Contents 5. Income Taxes TDS overall effective tax rate on Income before income taxes for the three and nine months ended September 30, 2009 was 37.0% and 34.4%, respectively, and for the three and nine months ended September 30, 2008 was 33.2% and 33.8%. · The effective tax rate of 34.4% for the nine months ended September 30, 2009 was lower than the rate of 37.0% for the three months ended September 30, 2009, primarily due to a state tax benefit resulting from a state tax law change that was recognized as a discrete item in the three months ended March31, 2009. This benefit, along with other minor discrete benefits, decreased income tax expense for the nine months ended September 30, 2009 by $10.8 million. Absent these benefits, the effective tax rate for the nine months ended September 30, 2009 would have been 37.5%. The state tax law change is not expected to provide any incremental benefit in future periods. · The effective tax rate of 33.8% for the nine months ended September 30, 2008 was impacted by the disposition of Deutsche Telekom marketable equity securities and settlement of the related variable prepaid forward contracts during this period. See Note 10  Marketable Equity Securities and Variable Prepaid Forward Contracts for additional details on these transactions. The tax benefit associated with the Deutsche Telekom transactions and other discrete benefits in the three and nine months ended September 30, 2008 was $9.2 million and $21.7 million respectively. Absent these benefits, the effective tax rate for the three and nine months ended September 30, 2008 would have been 38.2% and 38.1%, respectively. In 2008, upon completion of the audit of the TDS consolidated groups federal income tax returns for the years 2002 through 2005, the Internal Revenue Service (IRS) issued a proposed assessment of income tax. TDS protested the proposed assessment. A tentative resolution has been reached with the IRS, which is subject to review by the Joint Committee on Taxation. Under the tentative resolution, the IRS would concede the proposed adjustments and penalties in full. Pursuant to a provision of the Internal Revenue Code, TDS made a $38 million deposit with the IRS in order to eliminate any potential interest expense subsequent to the deposit. This deposit is included in Other current assets in TDS Consolidated Balance Sheet at September 30, 2009. Subject to Joint Committee approval of the tentative resolution with the IRS, the deposit made by TDS would be refunded to TDS by the IRS. 6. Variable Interest Entities From time to time, the Federal Communications Commission (FCC) conducts auctions through which additional spectrum is made available for the provision of wireless services.U.S. Cellular, TDS subsidiary, participated in spectrum auctions indirectly through its limited partnership interests in Aquinas Wireless L.P. (Aquinas Wireless), King Street Wireless L.P. (King Street Wireless), Barat Wireless L.P. (Barat Wireless) and Carroll Wireless L.P. (Carroll Wireless), collectively, the limited partnerships. Each entity qualified as a designated entity and thereby was eligible for bid credits with respect to licenses purchased in accordance with the rules defined by the FCC for each auction. In most cases, the bidding credits resulted in a 25% discount from the gross winning bid. Some licenses were closed licenses, for which no credit was received, but bidding was restricted to bidders qualifying as entrepreneurs, which are small businesses that have a limited amount of assets and revenues. A summary of the auctions in which each entity participated and the auction results for each of these entities are shown in the table below. FCC Auction Auction End Date Date Applications Granted by FCC Number of Licenses Won Aquinas Wireless 78 August 20, 2008 King Street Wireless 73 March 20, 2008 Barat Wireless 66 September 18, 2006 April 30, 2007 17 Carroll Wireless 58 February 15, 2005 January 6, 2006 16 (1) As of September 30, 2009 and as of the date of filing of this Form 10-Q, the FCC had not granted licenses to Aquinas Wireless and King Street Wireless for Auctions 78 and 73, respectively. (2) Provisionally won. 13 Table of Contents Consolidated Variable Interest Entities As of September 30, 2009, TDS consolidates the following entities that are variable interest entities (VIEs) under GAAP: · Aquinas Wireless; · King Street Wireless and King Street Wireless, Inc., the general partner of King Street Wireless; · Barat Wireless and Barat Wireless,Inc., the general partner of Barat Wireless; and · Carroll Wireless and CarrollPCS,Inc., the general partner of Carroll Wireless. GAAP establishes certain criteria for consolidation of variable interest entities when voting control is not present. Specifically, for a variable interest entity, as such term is defined by GAAP, an entity, referred to as the primary beneficiary, that absorbs a majority of the variable interest entity's expected gains or losses is required to consolidate such a variable interest entity. TDS holds a variable interest in the entities listed above due to capital contributions and/or advances it has provided to these entities. Given the significance of these contributions and/or advances in relation to the equity investment at risk, TDS was deemed to be the primary beneficiary of these VIEs. Accordingly, these VIEs are consolidated because TDS anticipates benefiting from or absorbing a majority of these VIEs' expected gains or losses. Following is a summary of the capital contributions and advances made to each entity by TDS as of September 30, 2009 (dollars in thousands). The amounts shown in the table below exclude funds provided to these entities solely from the shareholder of the general partner. Aquinas Wireless $ King Street Wireless & King Street Wireless, Inc. Barat Wireless & Barat Wireless, Inc. Carroll Wireless & Carroll PCS, Inc. $ The following table presents the classification of the consolidated VIEs assets and liabilities in TDS Consolidated Balance Sheet. September 30, December 31, (Dollars in thousands) Assets Cash $ $ Other current assets 63 Licenses Other assets  Total assets $ $ Liabilities Customer deposits and deferred revenues $ 65 $ 63 Total liabilities $ 65 $ 63 14 Table of Contents Other Related Matters TDS may agree to make additional capital contributions and/or advances to the VIEs discussed above and/or to their general partners to provide additional funding for the development of licenses granted in the various auctions. TDS may finance such amounts with a combination of cash on hand, borrowings under its revolving credit agreement and/or long-term debt. There is no assurance that TDS will be able to obtain additional financing on commercially reasonable terms or at all to provide such financial support. The general partner of each of these VIEs has the right to manage and operate the limited partnerships; however, the general partner needs consent of the limited partner, a subsidiary of U.S. Cellular, in certain limited circumstances, such as to make certain large expenditures, admit other partners, or liquidate the limited partnerships. See Note 13  Commitments and Contingencies for additional information related to the participation of Carroll Wireless, Barat Wireless and King Street Wireless in Auction 58, Auction 66 and Auction 73, respectively. These VIEs are in the process of developing long-term business and financing plans. These entities were formed to participate in FCC auctions of wireless spectrum and to fund, establish and provide wireless service with respect to any FCC licenses won in the auctions. As such, these entities have risks similar to those described in the Risk Factors in TDS Form 10-K for the year ended December 31, 2008. 15 Table of Contents 7. Earnings Per Share Basic earnings per share attributable to TDS shareholders is computed by dividing Net income available to common shareholders of TDS by the weighted average number of common shares outstanding during the period. Diluted earnings per share attributable to TDS shareholders is computed by dividing Net income available to common shareholders of TDS by the weighted average number of common shares adjusted to include the effect of potentially dilutive securities. Potentially dilutive securities include incremental shares issuable upon exercise of outstanding stock options and the vesting of restricted stock units. The amounts used in computing earnings per share and the effects of potentially dilutive securities on income and the weighted average number of Common, Special Common and SeriesA Common Shares are as follows: Three Months Ended September 30, Nine Months Ended September 30, (Dollars and shares in thousands, except per share amounts) Basic earnings per share attributable to TDS shareholders Net income attributable to TDS $ Preferred dividend requirement ) Net income attributable to common shareholders of TDS used in basic earnings per share $ Diluted earnings per share attributable to TDS shareholders Net income attributable to common shareholders of TDS used in basic earnings per share $ Noncontrolling income adjustment (1) Preferred dividend adjustment (2) 12 12 37 37 Net income attributable to common shareholders of TDS used in diluted earnings per share $ Weighted average number of shares Common Shares Special Common Shares Series A Common Shares Weighted average number of shares used in basic earnings per share Effects of dilutive securities: Stock options (3) 42 48 Restricted stock units (4) Preferred shares (5) 46 47 46 47 Weighted average number of shares used in diluted earnings per share Basic earnings per share attributable to TDS shareholders $ Diluted earnings per share attributable to TDS shareholders $ (1) The noncontrolling income adjustment reflects the additional noncontrolling share of U.S. Cellulars income computed as if all of U.S. Cellulars issuable securities were outstanding. (2) The preferred dividend adjustment reflects the dividend reduction related to preferred securities that were dilutive, and therefore treated as if converted for shares. (3) Stock options exercisable into 795,340 Common Shares and 4,761,917 Special Common Shares for the three months ended September 30, 2009, and 336,277 Common Shares and 1,876,086 Special Common Shares for the three months ended September 30, 2008, were not included in computing Diluted Earnings per Share because their effects were antidilutive. Stock options exercisable into 823,625 Common Shares and 4,088,418 Special Common Shares for the nine months ended September 30, 2009, and 336,530 Common Shares and 1,566,002 Special Common Shares for the nine months ended September 30, 2008, were not included in computing Diluted Earnings per Share because their effects were antidilutive. (4) Restricted stock units issuable upon vesting into 450 and 93,491 Special Common Shares for the three and nine months ended September 30, 2009, respectively, were not included in Diluted Earnings per Share because their effects were antidilutive. Restricted stock units issuable upon vesting into 56,945 and 19,932 Special Common Shares in the three and nine months ended September 30, 2008, respectively, were not included in Diluted Earnings per Share because their effects were antidilutive. (5) For the class of preferred shares that is convertible for Common Shares, there were no antidilutive preferred shares for the three- and nine-month periods ended September 30, 2009 and 2008. 16 Table of Contents 8. Acquisitions, Divestitures and Exchanges TDS assesses its existing wireless and wireline interests on an ongoing basis with a goal of improving the competitiveness of its operations and maximizing its long-term return on investment. As part of this strategy, TDS reviews attractive opportunities to acquire additional wireless operating markets, telecommunications companies and wireless spectrum. In addition, TDS may seek to divest outright or include in exchanges for other interests those wireless and wireline interests that are not strategic to its long-term success. Significant transactions pending as of September 30, 2009 The FCC auction of spectrum in the PCS and AWS-1 bands, designated by the FCC as Auction 78, closed on August20, 2008. U.S. Cellular participated in Auction 78 indirectly through its limited partnership interest in Aquinas Wireless. Aquinas Wireless paid $2.1 million to the FCC in 2008 for five licenses for which it was the provisional winning bidder in the auction. U.S. Cellular also participated in the FCC auction of spectrum in the 700 megahertz band, designated as Auction 73, which closed on March20, 2008. U.S. Cellular participated in Auction 73 indirectly through its limited partnership interest in King Street Wireless. King Street Wireless paid $300.5 million to the FCC in 2008 for 152 licenses for which it was the provisional winning bidder in the auction. There is no prescribed timeframe for the FCC to review the qualifications of the various winning bidders and grant licenses related to Auctions 78 and 73. As of September 30, 2009 and as of the date of the filing of this Form 10-Q, the FCC had not granted the licenses to Aquinas Wireless or King Street Wireless. See Note6Variable Interest Entities, for further details on Aquinas Wireless and King Street Wireless. 9. Licenses and Goodwill Changes in TDS licenses and goodwill for the nine months ended September 30, 2009 and 2008 are presented below. U.S. Cellular (1) TDS Telecom Total (Dollars in thousands) Licenses Balance December 31, 2008 $ $ $ Acquisitions  Other )  ) Balance September 30, 2009 $ $ $ Balance December 31, 2007 $ $ $ Acquisitions  U.S. Cellular Common Share repurchases  Balance September 30, 2008 $ $ $ 17 Table of Contents U.S. Cellular (1) TDS Telecom Non- reportable segment (2) Total (Dollars in thousands) Goodwill Balance December 31, 2008 $ Other  Balance September 30, 2009 $ Balance December 31, 2007 $ Acquisitions  U.S. Cellular Common Share repurchases   Other  )  ) Balance September 30, 2008 $ (1) Prior to January 1, 2009, TDS accounted for U.S. Cellulars share repurchases as step acquisitions, allocating a portion of the share repurchase value to TDS licenses and goodwill, as required by GAAP in effect at that time. Therefore, prior to January 1, 2009, U.S. Cellulars balances included licenses and goodwill allocated from TDS as a result of step acquisitions. See Note 14  TDS and U.S. Cellular Share Repurchases for a discussion of U.S. Cellulars purchases of its Common Shares. (2) Non-reportable segment consists of goodwill related to Suttle-Straus. Licenses and goodwill must be reviewed for impairment annually or more frequently if events or changes in circumstances indicate that the asset might be impaired. Historically, TDS completed the required annual impairment assessment of its licenses and goodwill in the second quarter of each year. As a result of the deterioration in the credit and financial markets and the decline of the overall economy in the fourth quarter of 2008, TDS performed an interim impairment assessment of licenses and goodwill as of December31, 2008. The assessment resulted in an impairment loss of $414.4 million on licenses, which was recognized in December2008, and no impairment of goodwill. As noted above, TDS annual impairment review of goodwill and indefinite-lived intangible assets was completed in the second quarter of each year. Effective April 1, 2009, TDS adopted a new accounting policy whereby its annual impairment review of goodwill and indefinite-lived intangible assets will be performed as of November 1 instead of the second quarter of each year. As indicated above, an impairment analysis of goodwill and indefinite-lived intangible assets was last completed as of December 31, 2008. The change in the annual goodwill and indefinite-lived intangible asset impairment testing date was made to better align the annual impairment test with the timing of TDS annual strategic planning process, which allows for a better estimate of the future cash flows used in discounted cash flow models to test for impairment. This change in accounting policy does not delay, accelerate or avoid an impairment charge. Accordingly, TDS management believes that this accounting change is preferable under the circumstances. 10. Marketable Equity Securities and Variable Prepaid Forward Contracts As of September 30, 2009 and December 31, 2008, TDS did not own either marketable equity securities or variable prepaid forward contracts. Prior to August7, 2008, TDS and its subsidiaries held 719,396 common shares of Rural Cellular Corporation (RCC). On August7, 2008, RCC was acquired by Verizon Wireless, with shareholders of RCC receiving cash of $45 per share in exchange for each RCC share owned. As a result of this exchange, TDS received total cash proceeds of $32.4 million and recognized a pre-tax gain of $31.7 million in August 2008. In 2002 and 2003, TDS entered into variable prepaid forward contracts (forward contracts) related to the Deutsche Telekom Ordinary Shares it held. The economic hedge risk management objective of the forward contracts was to hedge the value of the marketable equity securities from losses due to decreases in the market prices of the securities while retaining a share of gains from increases in the market prices of such securities. The downside risk was hedged at or above the accounting cost basis of the securities. The principal amount of the forward contracts was accounted for as a loan. The forward contracts contained embedded collars that were bifurcated and accounted for as derivatives. 18 Table of Contents In the first half of 2008, the forward contracts related to 85,969,689 Deutsche Telekom Ordinary Shares were settled through a combination of delivery of 73,462,167 Deutsche Telekom Ordinary Shares relating to the forward contracts and cash payments. TDS sold the remaining 12,507,522 Deutsche Telekom Ordinary Shares and realized cash proceeds of $226.6 million from the sale. This amount was offset by $17.4 million and $47.4 million of cash payments paid to settle the collar (derivative liability) and debt portions of certain variable prepaid forward contracts, respectively, for which cash was delivered upon settlement. 11. Investments in Unconsolidated Entities Investments in unconsolidated entities consist of amounts invested in wireless and wireline entities in which TDS holds a noncontrolling interest. These investments are accounted for using either the equity or cost method. Equity in earnings of unconsolidated entities totaled $23.3 million and $22.6 million in the three months ended September 30, 2009 and 2008, respectively, and $67.0million and $66.9 million in the nine month-periods then ended, respectively. Of those amounts, TDS' investment in the Los Angeles SMSA Limited Partnership ("LA Partnership") contributed $15.5 million and $15.3 million in the three months ended September 30, 2009 and 2008, respectively, and $49.5 million and $49.2 million in the nine months ended September 30, 2009 and 2008, respectively. TDS held a 5.5% ownership interest in the LA Partnership during these periods. The following table summarizes the combined results of operations of TDS' equity method investments: Three Months Ended September 30, Nine Months Ended September 30, (Dollars in thousands) Revenues $ Operating expenses Operating income Other income Net income $ 12. Notes Payable Prior to June 30, 2009, TDS had a $600 million revolving credit facility available for general corporate purposes. On June 30, 2009, TDS entered into a new $400 million revolving credit agreement with certain lenders and other parties. As a result, TDS $600 million revolving credit agreement, which was due to expire in December 2009, was terminated on June 30, 2009 as a condition of entering into the new agreement. The new revolving credit agreement provides TDS with a $400 million senior revolving credit facility for working capital, acquisitions and other corporate purposes and to refinance any existing debt of TDS. Amounts under the new revolving credit facility may be borrowed, repaid and reborrowed from time to time from and after June 30, 2009 until maturity in June 2012. At September 30, 2009, TDS had no outstanding borrowings and $3.4 million of outstanding letters of credit, leaving $396.6 million available for use. Borrowings under TDS new revolving credit facility bear interest at the London InterBank Offered Rate (LIBOR) (or, at TDS option, an alternate Base Rate as defined in the new revolving credit agreement) plus a contractual spread based on TDS credit rating. TDS may select borrowing periods of either one, two, three or six months (or other period of twelve months or less requested by TDS if approved by the lenders). At September 30, 2009, the one-month LIBOR was 0.25% and the contractual spread was 300 basis points. If TDS provides less than three business days notice of intent to borrow, interest on borrowings is at the Base Rate plus the contractual spread (the Base Rate was 3.25% at September 30, 2009). Prior to June 30, 2009, U.S. Cellular had a $700 million revolving credit facility available for general corporate purposes. On June 30, 2009, U.S. Cellular entered into a new $300 million revolving credit agreement with certain lenders and other parties. As a result, U.S. Cellulars $700 million revolving credit agreement, which was due to expire in December 2009, was terminated on June 30, 2009 as a condition of entering into the new agreement. The new revolving credit agreement provides U.S. Cellular with a $300 million senior revolving credit facility for working capital, acquisitions and other corporate purposes and to refinance any existing debt of U.S. Cellular. Amounts under the new revolving credit facility may be borrowed, repaid and reborrowed from time to time from and after June 30, 2009 until maturity in June 2012. At September 30, 2009, U.S. Cellular had no outstanding borrowings and $0.3 million of outstanding letters of credit, leaving $299.7 million available for use. Borrowings under U.S. Cellulars new revolving credit facility bear interest at the LIBOR (or, at U.S. Cellulars option, an alternate Base Rate as defined in the new revolving credit agreement) plus a contractual spread based on U.S. Cellulars credit rating. U.S. Cellular may select borrowing periods of either one, two, three or six months (or other period of twelve months or less requested by U.S. Cellular if approved by the lenders). At September 30, 2009, the one-month LIBOR was 0.25% and the contractual spread was 300 basis points. If U.S. Cellular provides less than three business days notice of intent to borrow, interest on borrowings is the Base Rate plus the contractual spread (the Base Rate was 3.25% at September 30, 2009). 19 Table of Contents TDS and U.S.Cellulars interest cost on their new revolving credit facilities is subject to increase if their current credit ratings from Standard& Poors Rating Services, Moodys Investors Service or Fitch Ratings are lowered, and is subject to decrease if the ratings are raised. The new credit facilities would not cease to be available nor would the maturity date accelerate solely as a result of a downgrade in TDS or U.S.Cellulars credit rating. However, a downgrade in TDS or U.S.Cellulars credit rating could adversely affect their ability to renew the new credit facilities or obtain access to other credit facilities in the future. The new revolving credit facilities have commitment fees based on the senior unsecured debt ratings assigned to TDS and U.S. Cellular by certain rating agencies. The range of the commitment fees is 0.25% to 0.75% of the unused portion of the new revolving credit facilities. TDS incurred costs of $10.1 million in conjunction with obtaining the new credit facilities, and such costs will be amortized on a straight line basis over the three year term of the facilities. The maturity date of any borrowings under the TDS and U.S. Cellular new revolving credit facilities would accelerate in the event of a change in control. The continued availability of the new revolving credit facilities requires TDS and U.S. Cellular to comply with certain negative and affirmative covenants, maintain certain financial ratios and make representations regarding certain matters at the time of each borrowing. TDS and U.S.Cellular believe they were in compliance as of September 30, 2009 with all covenants and other requirements set forth in the new revolving credit facilities. In connection with U.S. Cellulars new revolving credit facility, TDS and U.S. Cellular entered into a subordination agreement dated June 30, 2009 together with the administrative agent for the lenders under U.S. Cellulars new revolving credit agreement. Pursuant to this subordination agreement, (a) any consolidated funded indebtedness from U.S. Cellular to TDS will be unsecured and (b) any (i) consolidated funded indebtedness (other than refinancing indebtedness as defined in the subordination agreement) in excess of $105,000,000, and (ii) refinancing indebtedness in excess of $250,000,000, will be subordinated and made junior in right of payment to the prior payment in full of obligations to the lenders under U.S. Cellulars new revolving credit agreement. As of September 30, 2009, U.S. Cellular had no outstanding consolidated funded indebtedness or refinancing indebtedness that was subordinated to the revolving credit agreement pursuant to the subordination agreement. 13. Commitments and Contingencies Indemnifications TDS enters into agreements in the normal course of business that provide for indemnification of counterparties. These agreements include certain asset sales and financings with other parties. The terms of the indemnifications vary by agreement. The events or circumstances that would require TDS to perform under these indemnities are transaction specific; however, these agreements may require TDS to indemnify the counterparty for costs and losses incurred from litigation or claims arising from the underlying transaction. TDS is unable to estimate the maximum potential liability for these types of indemnifications as the amounts are dependent on the outcome of future events, the nature and likelihood of which cannot be determined at this time. Historically, TDS has not made any significant indemnification payments under such agreements. 20 Table of Contents Legal Proceedings In February 2009, the United States Department of Justice (DOJ) notified TDS and U.S. Cellular, a subsidiary of TDS, that each is a named defendant in a civil action brought by a private party in the U.S. District Court for the District of Columbia under the qui tam provisions of the federal False Claims Act. TDS and U.S. Cellular were advised that the complaint seeks return of approximately $165 million of bid credits from certain FCC auctions and requests treble damages. The complaint was under seal while the DOJ considered whether to intervene in the proceeding. On October 13, 2009, TDS and U.S. Cellular were advised that the DOJ had determined not to intervene in the proceeding. As a result of the complaint, the DOJ had investigated TDS' and U.S. Cellular's participation in certain spectrum auctions conducted by the FCC between 2005 and 2008, through Carroll Wireless, L.P., Barat Wireless, L.P., and King Street Wireless, L.P. Carroll Wireless, L.P. and Barat Wireless, L.P. were winning bidders in Auction 58, and Auction 66, respectively, and King Street Wireless, L.P. was a provisional winning bidder in Auction 73. These limited partnerships received a 25% bid credit in the applicable auction price under FCC rules. The DOJ investigated whether these limited partnerships qualified for the 25% bid credit in auction price considering their arrangements with TDS and U.S. Cellular. In addition, on October 13, 2009, the District Court unsealed the complaint. If the private party plaintiff decides to pursue the matter, it must serve the complaint on TDS and U.S. Cellular within 120 days. As of the date of filing of this Form 10-Q, the plaintiff has not served a complaint on TDS and U.S. Cellular and it is unknown if and when it may do so. TDS and U.S. Cellular believe that U.S. Cellular's arrangements with these limited partnerships and the limited partnerships' participation in the FCC auctions complied with applicable law and FCC rulesand each of TDS and U.S. Cellular intends to vigorously defend itself against any claim that it violated applicable law or FCC rules. At this time, TDS cannot predict the outcome of any proceeding. The FCC sent a letter to King Street Wireless, L.P. requesting that it submit to the FCC a written response to the allegations in the complaint. King Street Wireless, L.P. made this submission as requested by the FCC on May 8, 2009. The FCC has not taken any formal action on the matter as of the date of the filing of this Form 10-Q. TDS is involved or may be involved from time to time in legal proceedings before the FCC, other regulatory authorities, and/or various state and federal courts. If TDS believes that a loss arising from such legal proceedings is probable and can be reasonably estimated, an amount is accrued in the financial statements for the estimated loss. If only a range of loss can be determined, the best estimate within that range is accrued; if none of the estimates within that range is better than another, the low end of the range is accrued. The assessment of the expected outcomes of legal proceedings is a highly subjective process that requires judgments about future events. The legal proceedings are reviewed at least quarterly to determine the adequacy of accruals and related financial statement disclosures. The ultimate outcomes of legal proceedings could differ materially from amounts accrued in the financial statements. 14. TDS and U.S. Cellular Share Repurchases On November 3, 2008, the TDS Board of Directors authorized a $250 million stock repurchase program for both TDS Common and Special Common Shares from time to time through open market purchases, block transactions, private purchases or otherwise, depending on market conditions. This authorization will expire on November 3, 2011. During the nine months ended September 30, 2009, TDS repurchased 1,484,421 Common Shares and 4,337,339 Special Common Shares for $160.0 million, or an average of $29.52 per Common Share and $26.78 per Special Common Share. Of this amount, $151.0 million was paid in the nine months ended September 30, 2009, and $9.0 million was paid in October 2009. In addition, in January 2009 TDS paid $2.0 million for share repurchases made in the fourth quarter of 2008. During the nine months ended September 30, 2008, TDS repurchased 2,863,566 Special Common Shares for $115.0 million, or $40.16 per share. Of this amount, $111.8 million was paid in the nine months ended September 30, 2008, and $3.2 million was paid in October 2008. TDS did not repurchase any Common Shares during the nine months ended September 30, 2008. As of September 30, 2009, TDS has purchased a total of $236.3 million of TDS Common and Special Common Shares under the current authorization, and therefore could purchase up to $13.7 million in future periods. During October 2009, 441,679 shares were repurchased for $13.4 million. As of the date of the filing of this Form 10-Q, $0.3 million remained under this authorization. 21 Table of Contents Prior to November18, 2008, the Board of Directors of U.S. Cellular had authorized the repurchase of up to 1% of the outstanding U.S. Cellular Common Shares held by non-affiliates in each three-month period, primarily for use in employee benefit plans (the Limited Authorization). On November18, 2008, the Board of Directors of U.S. Cellular amended the Limited Authorization to permit the repurchase of up to 5% of the outstanding U.S. Cellular Common Shares held by persons other than TDS affiliates in each twelve-month period. This authorization does not have an expiration date. During the nine months ended September 30, 2009, U.S. Cellular repurchased 647,000 Common Shares for $24.3 million, or an average of $37.53 per Common Share. As of September 30, 2009, U.S. Cellular could have repurchased an additional 1,000 Common Shares for the twelve months then ended under the Limited Authorization. During the nine months ended September 30, 2008, U.S. Cellular repurchased 450,000 Common Shares for $27.7 million, or an average of $61.56 per Common Share. In addition, U.S. Cellular received $4.6 million in cash during the nine months ended September 30, 2008 as a final settlement payment of 2007 Common Share repurchases executed through accelerated share repurchase agreements with an investment banking firm. TDS ownership percentage of U.S.Cellular increases upon such U.S.Cellular share repurchases. Prior to January 1, 2009, TDS accounted for U.S.Cellulars purchases of U.S.Cellular Common Shares as step acquisitions using purchase accounting, as required by GAAP in effect at that time. See Note 9  Licenses and Goodwill for details on the amounts allocated to Licenses and Goodwill related to the repurchase of U.S. Cellular Common Shares for the nine months ended September 30, 2008. Subsequent to January 1, 2009, TDS accounts for U.S. Cellulars purchases of U.S. Cellular Common Shares as equity transactions. See Note 2  Summary of Significant Accounting Policies for additional information on the adoption of the revised provisions under GAAP for business combinations and Note 3  Noncontrolling Interests for additional information on the adoption of revised provisions related to the accounting for noncontrolling interests. 22 Table of Contents 15. Accumulated Other Comprehensive Income (Loss) The changes in the cumulative balance of Accumulated other comprehensive income (loss) were as follows: Nine Months Ended September 30, (Dollars in thousands) Marketable Equity Securities and Equity Method Investments Balance, beginning of period (prior to the adjustment) $ $ Cumulative-effect adjustment related to fair value accounting (1)  ) Balance, beginning of period (including the adjustment) Add (deduct): Unrealized gain on marketable equity securities  Deferred tax expense  )  Unrealized gains/(losses) of equity method companies ) Noncontrolling share of unrealized gains  ) Net change in unrealized gains/(losses) ) Recognized gain on marketable equity securities (2)  ) Income tax expense   ) Noncontrolling share of recognized gain  Net recognized gain  ) Net change ) ) Balance, end of period $ $ Derivative Instruments Balance, beginning of period (prior to the adjustment) $  $ ) Cumulative-effect adjustment related to fair value accounting (1)  Balance, beginning of period (including the adjustment)   Net change in derivative instruments   Balance, end of period $  $  Retirement Plans Balance, beginning of period $ ) $ ) Add (deduct): Amounts included in net periodic benefit cost for the period Amortization of prior service cost ) ) Amortization of unrecognized net loss Deferred income tax benefit/(expense) ) Net change in retirement plans 72 Balance, end of period $ ) $ ) Accumulated Other Comprehensive Income (Loss) Balance, beginning of period (prior to the adjustment) $ ) $ Cumulative-effect adjustment related to fair value accounting (1)  ) Balance, beginning of period (including the adjustment) ) Add (deduct): Net change in marketable equity securities and equity method investments ) ) Net change in retirement plans 72 Net change included in comprehensive income (loss) ) Balance, end of period $ ) $ ) 23 Table of Contents (1) As permitted under GAAP, TDS elected to adopt fair value accounting for its investment in Deutsche Telekom Ordinary Shares and for the collar portions of the variable prepaid forward contracts related to such Deutsche Telekom Ordinary Shares as of January1, 2008. This election, referred to as the fair value option, was made in order to better align the financial statement presentation of the unrealized gains and losses attributable to these items with their underlying economics. Entities which elect the fair value option are required to record a cumulative-effect adjustment to beginning retained earnings at the date of the adoption. In subsequent periods, for those instruments for which the fair value option is elected, unrealized gains and losses are recorded in the Statement of Operations. See Note 10  Marketable Equity Securities and Variable Prepaid Forward Contracts for additional details on the disposition of marketable equity securities. Comprehensive income for the nine months ended September 30, 2009 and 2008 was as follows: Nine Months Ended September 30, (Dollars in thousands) Comprehensive Income Net income $ $ Net change in accumulated other comprehensive income (loss) ) Comprehensive income Less: Comprehensive income attributable to the noncontrolling interests ) ) Comprehensive income attributable to TDS $ $ 16. Business Segment Information Financial data for TDS business segments for the three- and nine-month periods ended, or as of September 30, 2009 and 2008, is as follows. TDS Telecoms incumbent local exchange carriers are designated as ILEC in the table and its competitive local exchange carrier is designated as CLEC. Three Months Ended or as of September 30, 2009 U.S. Cellular TDS Telecom Non- Reportable Segment (1) Other Reconciling Items (2) Total ILEC CLEC (Dollars in thousands) Operating revenues $ 10,534 $ (8,904 ) $ Cost of services and products 8,256 (2,312 ) Selling, general and administrative expense 1,665 (6,694 ) Operating income before certain non-cash items (3) 613 Depreciation, amortization and accretion expense 636 2,279 Loss on asset disposals, net 63 20 31 Operating income (loss) (43 ) (2,208 ) Total assets 24,458 258,200 Capital expenditures 42 2,356 24 Table of Contents Three Months Ended or as of September 30, 2008 U.S. Cellular TDS Telecom Non- Reportable Segment (1) Other Reconciling Items (2) Total ILEC CLEC (Dollars in thousands) Operating revenues $ 13,290 $ (8,246 ) $ Cost of services and products 10,104 (1,816 ) Selling, general and administrative expense 2,104 (5,239 ) Operating income before certain non-cash items (3) 1,082 (1,191 ) Depreciation, amortization and accretion expense 731 2,774 Loss on asset disposals, net 78 73  65 Operating income (loss) 351 (4,030 ) Total assets 26,861 779,276 Capital expenditures 137 1,867 Nine Months Ended or as of September 30, 2009 U.S. Cellular TDS Telecom Non- Reportable Segment(1) Other Reconciling Items(2) Total ILEC CLEC (Dollars in thousands) Operating revenues $ 32,503 $ (26,741 ) $ Cost of services and products 25,707 (7,011 ) Selling, general and administrative expense 5,492 (16,047 ) Operating income before certain non-cash items(3) 1,304 (3,683 ) Depreciation, amortization and accretion expense 1,944 7,295 Loss on asset disposals, net 13 56 Operating income (loss) (653 ) (11,034 ) Total assets 24,458 258,200 Capital expenditures 231 5,762 25 Table of Contents Nine Months Ended or as of September 30, 2008 U.S. Cellular TDS Telecom Non- Reportable Segment (1) Other Reconciling Items (2) Total ILEC CLEC (Dollars in thousands) Operating revenues $ 37,903 $ (24,886 ) $ Cost of services and products 28,861 (6,112 ) Selling, general and administrative expense 6,371 (17,289 ) Operating income before certainnon-cash items (3) 2,671 (1,485 ) Depreciation, amortization and accretion expense 2,186 Loss on asset disposals, net 32  65 Operating income (loss) 485 (10,686 ) Total assets 26,861 779,276 Capital expenditures 1,168 4,804 (1) Represents Suttle-Straus. (2) Consists of the corporate operations, intercompany eliminations and other corporate investments. (3) The amount of Operating income before certain non-cash items is a non-GAAP financial measure. The non-cash items excluded from this subtotal are Depreciation, amortization and accretion, Loss on asset disposals, net (if any) and Loss on impairment of intangible assets (if any). This amount may also be commonly referred to by management as operating cash flow. TDS has presented operating cash flow because this financial measure, in combination with other financial measures, is an integral part of TDS internal reporting system utilized by management to assess and evaluate the performance of its business. Operating cash flow is also considered a significant performance measure. It is used by management as a measurement of its success in obtaining, retaining and servicing customers by reflecting its ability to generate subscriber revenue while providing a high level of customer service in a cost effective manner. The components of operating cash flow include the key revenue and expense items for which operating managers are responsible and upon which TDS evaluates its performance. Other companies may define operating cash flow in a different manner or present other varying financial measures, and, accordingly, TDS presentation may not be comparable to other similarly titled measures of other companies. Operating cash flow should not be construed as an alternative to operating income (loss), as determined in accordance with GAAP, as an alternative to cash flows from operating activities, as determined in accordance with GAAP, or as a measure of liquidity. TDS believes operating cash flow is useful to investors as a means to evaluate TDS operating performance prior to noncash depreciation and amortization expense, and certain other noncash charges. Although operating cash flow may be defined differently by other companies, TDS believes that operating cash flow provides some commonality of measurement in analyzing operating performance. 26 Table of Contents 17. Supplemental Cash Flow Disclosures The following represents cash flow information related to the issuance of Common Shares and Special Common Shares pursuant to stock-based compensation awards: TDS: Nine Months Ended September 30, (Dollars in thousands) Common Shares withheld (1)  Special Common Shares withheld (1)  Aggregate value of Common Shares withheld $  $ Aggregate value of Special Common Shares withheld  Cash receipts upon exercise of stock options $ $ Cash disbursements for payment of taxes (2)  ) Net cash receiptsfrom exercise of stockoptions and vesting of other stock awards $ $ U.S. Cellular: Nine Months Ended September 30, (Dollars in thousands) Common Shares withheld (1) Aggregate value of Common Shares withheld $ $ Cash receipts upon exercise of stock options $ $ Cash disbursements for payment of taxes (2) ) ) Net cash disbursements from exercise of stock options and vesting of other stock awards $ ) $ ) (1) Such shares were withheld to cover the exercise price of stock options, if applicable, and required tax withholdings. (2) In certain situations, TDS and U.S. Cellular withhold shares that are issuable upon the exercise of stock options or the vesting of restricted shares to cover, and with a value equivalent to, the exercise price and/or the amount of taxes required to be withheld from the stock award holder at the time of the exercise or vesting. TDS and U.S. Cellular then pay the amount of the required tax withholdings to the taxing authorities in cash. TDS declared and paid dividends of $35.4 million or $0.3225 per share during the nine months ended September 30, 2009. TDS declared and paid dividends of $35.8 million or $0.3075 per share in the nine months ended September 30, 2008. TDS holds certificates of deposit at December 31, 2008 and September 30, 2009 with original maturities of between 180 days and one year. In certain cases when these certificates of deposit mature, TDS will purchase new certificates of deposit with the proceeds due to TDS upon maturity (renewals). These renewals do not involve transfer of funds between TDS and financial institutions, and accordingly, TDS does not reflect cash inflows or outflows related to these certificate of deposit renewal transactions in the statement of cash flows. 18. Subsequent Events TDS evaluated subsequent events from September 30, 2009 through November 5, 2009, the issuance date of these financial statements. During this period, there have been no significant subsequent events that require adjustment to or disclosure in the financial statements as of September 30, 2009 and for the nine months then ended. 27 Table of Contents Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Telephone and Data Systems,Inc. (TDS) is a diversified telecommunications company providing high-quality telecommunications services in 36states to approximately 6.1million wireless customers and 1.1 million wireline equivalent access lines at September 30, 2009. TDS conducts substantially all of its wireless operations through its 82%‑owned subsidiary, United States Cellular Corporation (U.S.Cellular®), and provides wireline services through its incumbent local exchange carrier (ILEC) and competitive local exchange carrier (CLEC) operations under its wholly owned subsidiary, TDSTelecommunications Corporation (TDSTelecom®). TDS conducts printing and distribution services through its 80%‑owned subsidiary, Suttle-Straus, Inc. which represents a small portion of TDS operations. The following discussion and analysis should be read in conjunction with TDS interim consolidated financial statements and footnotes included herein and the description of TDS business included in Item1 of the TDS Annual Report on Form 10-K (Form 10-K) for the year ended December31, 2008. OVERVIEW The following is a summary of certain selected information contained in the comprehensive Managements Discussion and Analysis of Financial Condition and Results of Operations that follows. The overview does not contain all of the information that may be important. You should carefully read the entire Managements Discussion and Analysis of Financial Condition and Results of Operations and not rely solely on the overview. U.S. Cellular U.S. Cellular provides wireless telecommunications services to approximately 6.1million customers in five geographic market areas in 26 states. As of September 30, 2009, U.S. Cellulars average penetration rate in its consolidated operating markets, calculated by dividing U.S. Cellulars total customers by the total population of 46.3 million in such markets, was 13.2%. U.S. Cellular operates on a customer satisfaction strategy, meeting customer needs by providing a comprehensive range of wireless products and services, excellent customer support, and a high-quality network. U.S. Cellulars business development strategy is to operate controlling interests in wireless licenses in areas adjacent to or in proximity to its other wireless licenses, thereby building contiguous operating market areas. U.S. Cellular believes that operating in contiguous market areas will continue to provide it with certain economies in its capital and operating costs. Financial and operating highlights in the first nine months of 2009 included the following: · Total customers were 6,131,000 at September 30, 2009, including 5,705,000 retail customers. · Retail customer net losses were 2,000 in the first nine months of 2009 compared to 116,000 net additions in 2008. The decrease year-over-year reflected higher churn rates, due to the weak economy and very competitive industry conditions including the increased impacts of unlimited prepay service providers in certain of U.S. Cellulars markets. · Postpay customers comprised approximately 96% of U.S. Cellulars retail customer base as of September 30, 2009. Postpay net additions were 36,000 in the first nine months of 2009 compared to 117,000 in 2008. The postpay churn rate was 1.6% in 2009. · Service revenues of $2,941.6 million decreased $21.8 million year-over-year, due primarily to a decrease of $59.4 million (24%) in inbound roaming revenues. Retail service revenue grew by $25.9 million (1%) due to increases in the average number of customers and the average monthly retail service revenue per customer. · Additions to property, plant and equipment totaled $357.8 million, including expenditures to construct cell sites, increase capacity in existing cell sites and switches, expand mobile broadband services based on third generation Evolution Data Optimized technology (3G) to additional markets, outfit new and remodel existing retail stores and continue the development and enhancement of U.S. Cellulars office systems. Total cell sites in service increased 7% year-over-year to 7,161. · As a proof point of its customer satisfaction strategy and Believe in Something Better brand message, U.S. Cellular launched its new Battery Swap program in May 2009. Under this program, a customer can exchange a battery that is dead or dying for one that is fully charged, at no cost to the customer. U.S. Cellular is the first wireless company to offer this service in the United States, and hundreds of thousands of customers have taken advantage of it. · U.S. Cellular began efforts on a number of multi-year initiatives including the development of: a new point-of-sale system to consolidate billing on one platform; an Electronic Data Warehouse/Customer Relationship Management System to collect and analyze information more efficiently to build and improve customer relationships; and a new Internet/Web platform to enable customers to complete a wide range of transactions and, eventually, to manage their accounts online. 28 Table of Contents · Operating income decreased $43.4 million, or 12%, to $313.4 million in 2009 from $356.8 million in 2008. U.S. Cellular anticipates that future growth in its operating income will be affected by the following factors: - Overall demand for U.S. Cellulars products and services, including potential growth in revenues from data products and services; - Increasing penetration in the wireless industry; - Increased competition in the wireless industry, including potential reductions in pricing for products and services overall and impacts associated with the expanding presence of carriers offering low-priced, unlimited prepay service; - Uncertainty related to current economic conditions and their impact on customer purchasing and payment behaviors; - Costs of customer acquisition and retention, such as equipment subsidies and advertising; - Industry consolidation and the resultant effects on roaming revenues, service and equipment pricing and other effects of competition; - Providing service in recently launched areas or potential new market areas; - Potential increases or decreases in prepay and reseller customers as a percentage of U.S. Cellulars customer base; - Costs of developing and introducing new products and services; - Costs of developing and enhancing office and customer support systems, including costs and risks associated with the completion of important multi-year initiatives such as those described above; - Continued enhancements to its wireless networks, including expansion of 3G services and potential deployments of new technology; - Increasing costs of regulatory compliance; and - Uncertainty in future eligible telecommunication carrier (ETC) funding. See Results of OperationsWireless in the sections entitled Nine Months Ended September 30, 2009 Compared to Nine Months Ended September 30, 2008 and Three Months Ended September 30, 2009 Compared to Three Months Ended September 30, 2008. 29 Table of Contents 2009 Wireless Estimates U.S. Cellular expects the factors described above to impact revenues and operating income for the next several quarters. Any changes in the above factors, as well as the effects of other drivers of U.S. Cellulars operating results, may cause revenues and operating income to fluctuate over the next several quarters. U.S. Cellulars estimates of full-year 2009 results are shown below. Such estimates represent U.S. Cellulars views as of the date of filing of U.S. Cellulars Form10-Q for the nine months ended September 30, 2009. Such forward‑looking statements should not be assumed to be accurate as of any future date. U.S. Cellular undertakes no duty to update such information whether as a result of new information, future events or otherwise. There can be no assurance that final results will not differ materially from such estimated results. EstimatedResults ActualResults Service revenues $3,900-$3,950 million $3,940.3 million Operating income (1) (2) $300-$375 million $27.7 million Depreciation, amortization and accretion expenses (1) (2) Approx. $600 million $987.0 million Capital expenditures Approx. $575 million $585.6 million 2008 Actual Results include losses on disposals of $23.4 million and impairment of assets of $386.7 million. The 2009 Estimated Results include only the estimate for Depreciation, amortization and accretion expenses and losses on disposals of assets, and do not include any estimate for losses on impairment of assets since these cannot be predicted. The 2008 loss on impairment of assets of $386.7 million is not expected to have an impact on future operating results and liquidity. In addition, historical operating results, including the 2008 impairment, are not necessarily indicative of future operating results. U.S. Cellular management currently believes that the foregoing estimates represent a reasonable view of what is achievable considering actions that U.S. Cellular has taken and will be taking. However, the current general economic conditions have created a challenging business environment that could significantly impact actual results. U.S. Cellular expects to continue its focus on customer satisfaction by delivering a high quality network, attractively priced service plans, a broad line of handsets and other products, and outstanding customer service in its company-owned and agent retail stores and customer care centers. U.S. Cellular believes that future growth in its revenues will result primarily from selling additional products and services to its existing customers, increasing the number of multi‑device users among its existing customers, and attracting wireless users switching from other wireless carriers, rather than by adding users that are new to wireless service. U.S. Cellular is focusing on opportunities to increase revenues, pursuing cost reduction initiatives in various areas and implementing a number of initiatives to enable future growth. The initiatives are intended, among other things, to allow U.S. Cellular to accelerate its introduction of new products and services, better segment its customers for new services and retention, sell additional services such as data, expand its Internet sales and customer service capabilities, and improve its prepay products and services. 30 Table of Contents TDSTelecom TDSTelecom provides high-quality telecommunications services, including full-service local exchange service, long-distance telephone service, and broadband access, to customers in rural and suburban area communities. TDSTelecoms business plan is designed for a full-service telecommunications company, including both ILEC and CLEC operations. TDSTelecoms strategy is to be the preferred provider of telecommunications servicesincluding voice, broadband, and video servicesin its chosen markets. This strategy encompasses many components, including: · developing services and products; · market and customer strategies; · investing in networks and deploying advanced technologies; · monitoring the competitive environment; · advocating with respect to state and federal regulation for positions that support its ability to provide advanced telecommunications services to its customers; and · exploring transactions to acquire or divest properties that would result in strengthening its operations. Both ILECs and CLECs are faced with significant challenges, including the industry-wide decline in use of second lines by customers, growing competition from wireless and other wireline providers (other CLECs and cable providers), changes in regulation, new technologies such as Voice over Internet Protocol (VoIP), and the uncertainty in the economy. These challenges could have a material adverse effect on the financial condition, results of operations and cash flows of TDSTelecom in the future. Overall equivalent access lines served by TDS Telecom as of September 30, 2009 decreased 3% compared to September 30, 2008. Equivalent access lines are the sum of physical access lines and high-capacity data lines adjusted to estimate the equivalent number of physical access lines in terms of capacity. A physical access line is an individual circuit connecting a customer to a telephone companys central office facilities. Each digital subscriber line (DSL) is treated as an equivalent access line in addition to a voice line that may operate on the same copper loop. Operating revenues decreased $27.7 million, or 4% to $591.8 million during the nine months ended September 30, 2009 from $619.5million in 2008. The decrease in 2009 was primarily due to a decline in ILEC and CLEC physical access lines and a decrease in network usage by inter-exchange carriers. These decreases were partially mitigated by the acquisition of three ILEC companies in 2008 as well as an increase in ILEC data customers and revenues. Operating income decreased to $66.8 million, or 39%, during the nine months ended September 30, 2009 compared to $108.9million in 2008, as a result of decreased revenues and increased costs. The higher costs in 2009 were primarily due to an increase in legal and excise tax expense related to discrete matters, severance incurred as a result of workforce reduction initiatives, the acquisition of three ILEC companies in 2008, and increased costs associated with the acquisition of new customers and increased network capacity. These expenses were partially offset by discrete events related to employee compensation and benefits modifications and lower expenses of serving fewer CLEC customers. See Results of OperationsWireline in the sections entitled Nine Months Ended September 30, 2009 Compared to Nine Months Ended September 30, 2008 and Three Months Ended September 30, 2009 Compared to Three Months Ended September 30, 2008. 31 Table of Contents 2009 Wireline Estimates TDS Telecoms estimates of full-year 2009 results are shown below. Such forward-looking statements should not be assumed to be accurate as of any future date. Such estimates represent TDS Telecoms view as of the filing date of TDS Form 10-Q for the nine months ended September 30, 2009. TDS undertakes no duty to update such information whether as a result of new information, future events or otherwise. There can be no assurance that final results will not differ materially from these estimated results. Estimated Results Actual Results ILEC and CLEC Operations: Operating revenues $775-$800 million $824.3 million Operating income (1) $80-$95 million $142.2 million Depreciation, amortization and accretion expenses (1) Approx. $170 million $159.2 million Capital expenditures Approx. $125 million $140.8 million 2008 Actual Results include losses on disposals of $0.9 million. The 2009 Estimated Results include only the estimate for Depreciation, amortization and accretion expenses and losses on disposals of assets, and do not include any estimate for losses on impairment of assets since these cannot be predicted. The above estimates reflect the expectations of TDS Telecoms management considering the current general economic conditions. During this challenging business environment, TDS Telecom will continue to focus on its cost-reduction initiatives through product cost improvement and process efficiencies. TDS Telecom also plans to continue to focus on customer retention programs, including triple-play bundles involving voice, DSL and satellite TV. Cash Flows and Investments - TDS and its subsidiaries had cash and cash equivalents totaling $778.2million, short-term investments in the form of certificates of deposit aggregating $136.4 million, borrowing capacity under their revolving credit facilities of $696.3million, and additional bank lines of credit of $10.0million as of September 30, 2009. Also, during the nine months endedSeptember 30, 2009, TDS and its subsidiaries generated $800.0 million of cash flows from operating activities. Management believes that cash on hand, expected future cash flows from operating activities and sources of external financing provide substantial liquidity and financial flexibility and are sufficient to permit TDS and its subsidiaries to finance their contractual obligations and anticipated capital and operating expenditures for the foreseeable future. See Financial Resources and Liquidity and Capital Resources for additional information related to cash flows and investments, including the impacts of recent economic events. Recent Developments - Congress recently enacted the American Recovery and Reinvestment Act of 2009, or the Recovery Act, which provides, among other things, for an aggregate appropriation of $7.2 billion to fund grants and loans to provide broadband infrastructure, access and equipment to consumers residing in rural, unserved or underserved areas of the United States. The application deadline for the first round of funding was August 24, 2009. TDS Telecom and U.S. Cellular submitted applications for grants. There is no assurance TDS Telecom and/or U.S. Cellular will receive any grants of Recovery Act funds. The distribution of Recovery Act funds to other telecommunications service providers could impact competition in certain of U.S. Cellulars and TDS Telecoms service areas. 32 Table of Contents Nine Months Ended September 30, 2009 Compared to Nine Months Ended September 30, 2008 RESULTS OF OPERATIONS  CONSOLIDATED Nine Months Ended September 30, Increase/ (Decrease) Percentage Change (Dollars in thousands, except per share amounts) Operating revenues U.S.Cellular $ $ $ ) (1 )% TDS Telecom ) (4 )% All other (1) ) )% Total operating revenues ) (2 )% Operating expenses U.S.Cellular  TDS Telecom 3 % All other (1) ) )% Total operating expenses  Operating income (loss) U.S.Cellular ) )% TDS Telecom ) )% All other (1) )% Total operating income ) )% Other income and (expenses) Equity in earnings of unconsolidated entities 89  Interest and dividend income ) )% Interest expense ) ) 15 % Gain on investments and financial instruments  ) N/M Other, net ) )% Total other income (expenses) ) ) N/M Income before income taxes ) )% Income tax expense ) )% Net income ) )% Less: Net income attributable to noncontrolling interests, net of tax ) ) 6 % Net income attributable to TDS ) )% Preferred dividend requirement ) ) 1 3 % Net income available to common $ $ $ ) )% Basic earnings per share attributable to TDS $ $ $ ) )% Diluted earnings per share attributable to TDS $ $ $ ) )% Consists of non-reportable segment, corporate operations and intercompany eliminations. N/M - Percentage change not meaningful Operating Revenues and Expenses See Results of Operations  Wireless and Results of Operations  Wireline below for factors that affected consolidated Operating Revenues and Expenses. 33 Table of Contents Equity in earnings of unconsolidated entities Equity in earnings of unconsolidated entities represents TDS share of net income from markets in which it has a noncontrolling interest and that are accounted for by the equity method. TDS follows the equity method of accounting for unconsolidated entities over which it has the ability to exercise significant influence, generally entities in which its ownership interest is less than or equal to 50% but equals or exceeds 20% for corporations and 3% for partnerships and limited liability companies. TDS investment in the Los Angeles SMSA Limited Partnership (LAPartnership) contributed $49.5million and $49.2 million to Equity in earnings from unconsolidated entities in 2009 and 2008, respectively. 2009 equity income was reduced by a $7.1 million impairment loss recognized on an equity method investment. Interest and dividend income Interest income decreased $17.0 million primarily due to a lower interest rate earned on cash balances coupled with lower average investment balances in 2009 compared to 2008. Dividend income decreased $10.4 million primarily due to a $10.9 million decrease in dividends from Deutsche Telekom Ordinary Shares. These shares were disposed of in 2008. Interest expense The decrease in interest expense in 2009 was primarily a result of a $12.0 million decrease in interest incurred on variable prepaid forward contracts which were settled in 2008. Gain on investments and financial instruments See Note 10  Marketable Equity Securities and Variable Prepaid Forward Contracts in the Notes to Consolidated Financial Statements for a description of significant transactions comprising the amount recorded in 2008. Income tax expense See Note 5  Income Taxes in the Notes to Consolidated Financial Statements for a discussion of the change in income tax expense and the overall effective tax rate on Income before income taxes. Net income attributable to noncontrolling interests, net of tax Net income attributable to noncontrolling interests, net of tax includes the noncontrolling public shareholders share of U.S. Cellulars net income, the noncontrolling shareholders or partners share of certain U.S.Cellular subsidiaries net income or loss and other TDS noncontrolling interests. Nine Months Ended September 30, (Dollars in thousands) Net income attributable to noncontrolling interests, net of tax U.S. Cellular Noncontrolling public shareholders $ ) $ ) Noncontrolling shareholders or partners ) Other  ) $ ) $ ) 34 Table of Contents RESULTS OF OPERATIONS  WIRELESS TDS provides wireless telephone service through U.S. Cellular, an 82%-owned subsidiary. U.S. Cellular owns, manages and invests in wireless markets throughout the United States. Following is a table of summarized operating data for U.S. Cellulars consolidated operations. As of September 30, (1) Total market population of consolidated operating markets (2) Customers (3) Market penetration (2) % % Total full-time equivalent employees (4) Cell sites in service For the Nine Months Ended September 30, Net retail customer additions (losses) (6) ) Net customer additions (losses) (6) ) Average monthly service revenue per customer (7) $ $ Postpay churn rate (8) % % Amounts include results for U.S. Cellulars consolidated operating markets as of September 30. Calculated using 2008 and 2007 Claritas population estimates for 2009 and 2008, respectively. Total market population of consolidated operating markets is used only for the purposes of calculating market penetration of consolidated operating markets, which is calculated by dividing customers by the total market population (without duplication of population in overlapping markets). The total market population and penetration measures for consolidated operating markets apply to markets in which U.S. Cellular provides wireless service to customers. For comparison purposes, total market population and penetration related to all consolidated markets in which U.S. Cellular owns an interest were 85,118,000 and 7.2%, and 82,875,000 and 7.5%, as of September 30, 2009 and 2008, respectively. As a result of exchange transactions with AT&T that closed in August2003, U.S. Cellular obtained rights to acquire additional licenses, a majority of which licenses have been acquired and are reflected in the total market population of consolidated markets as of September30, 2009. During the first nine months of 2009, U.S. Cellular acquired all but one of the remaining licenses pursuant to this exchange agreement which increased total market populationof consolidated markets by 1,392,000, but had no impact on the population of consolidated operating markets. The acquisition of these licenses did not require U.S. Cellular to provide any consideration to AT&T beyond that already provided in conjunction with the August2003 exchange transaction and, thus, did not cause a change in U.S. Cellulars Licenses balance in 2009. U.S. Cellular continues to have a right under the August2003 exchange agreement to acquire a majority interest in one additional license; that right does not have a stated expiration date. U.S. Cellulars customer base consists of the following types of customers: September 30, Customers on postpay service plans in which the end user is a customer of U.S. Cellular (postpay customers) Customers on prepay service plans in which the end user is a customer of U.S. Cellular (prepay customers) Total retail customers End user customers acquired through U.S. Cellulars agreements with third parties (reseller customers) Total customers Part-time employees are calculated at 70% of full-time employees in 2009 and at 50% of full-time employees in 2008. Total full-time equivalent employees would have been 8,653 in 2008 if calculated using the current year percentage. Amounts include results for U.S. Cellulars consolidated operating markets for the period January1 through September 30; operating markets acquired during a particular period are included as of the acquisition date. 35 Table of Contents Net retail customer additions (losses) represents the number of net customers added to (or deducted from) U.S. Cellulars retail customer base through its marketing distribution channels; this measure excludes activity related to reseller customers and customers transferred through acquisitions, divestitures or exchanges. Net customer additions (losses) represents the number of net customers added to (or deducted from) U.S. Cellulars overall customer base through its marketing distribution channels; this measure includes activity related to reseller customers but excludes activity related to customers transferred through acquisitions, divestitures or exchanges. Management uses this measurement to assess the amount of service revenue that U.S. Cellular generates each month on a per customer basis. Variances in this measurement are monitored and compared to variances in expenses on a per customer basis. Average monthly service revenue per customer is calculated as follows: Nine Months Ended September 30, Service revenues per Consolidated Statements of Operations (000s) $ $ Divided by average customers during period (000s)* Divided by number of months in each period 9 9 Average monthly service revenue per customer $ $ * Average customers during period is calculated by adding the number of total customers, including reseller customers, at the beginning of the first month of the period and at the end of each month in the period and dividing by the number of months in the period plus one. Acquired and divested customers are included in the calculation on a prorated basis for the amount of time U.S. Cellular included such customers during each period. Postpay churn rate represents the percentage of the postpay customer base that disconnects service each month. Components of Operating Income Nine Months Ended September 30, Increase/ (Decrease) Percentage Change (Dollars in thousands) Retail service $ $ $ 1 % Inbound roaming ) )% Other 9 % Service revenues ) (1 )% Equipment sales ) (7 )% Total operating revenues ) (1 )% System operations (excluding Depreciation, amortization and accretion reported below) 3 % Cost of equipment sold ) (2 )% Selling, general and administrative 2 % Depreciation, amortization and accretion ) (2 )% Loss on asset disposals, net ) )% Total operating expenses  Operating income $ $ $ ) )% Operating Revenues Service revenues Service revenues consist primarily of: (i)charges for access, airtime, roaming, recovery of regulatory costs and value‑added services, including data products and services and long distance, provided to U.S. Cellulars retail customers and to end users through third‑party resellers (retail service); (ii)charges to other wireless carriers whose customers use U.S. Cellulars wireless systems when roaming, including long-distance roaming (inbound roaming); and (iii)amounts received from the Federal Universal Service Fund (USF). 36 Table of Contents Retail service revenues The increase in Retail service revenues in 2009 was due to increases in both the average number of customers and the average monthly retail service revenue per customer. The average number of customers increased to 6,187,000 in 2009 from 6,166,000 in 2008. Average monthly retail service revenue per customer increased 1% to $46.89 in 2009 from $46.59 in 2008, as a significant increase in revenues from data products and services more than offset a decline in revenues from voice services. Revenues from data products and services totaled $493.2million in 2009 and $369.6 million in 2008, and represented 17% of total service revenues in 2009 compared to 12% of total service revenues in 2008. Such growth, which positively impacted average monthly retail service revenue per customer, reflected customers continued and increasing usage of U.S. Cellulars text, picture, and video messaging services, easy edge SM service and applications, premium mobile Internet services, and smartphone handsets and services. During the nine months ended September 30, 2009, U.S. Cellular introduced unlimited messaging plans and unlimited messaging and mobile Internet plans that further drove data usage and revenues. U.S. Cellular expects that the growth in revenues from data products and services will continue as customers migrate to the new unlimited plans and utilize U.S. Cellulars 3G network. U.S. Cellulars 3G network covered approximately 75% of its customers as of September 30, 2009. Revenues from voice services declined year-over-year primarily due to a reduction in average voice revenue per customer. The reduction in average voice revenue per customer reflects industry competition which has resulted in lower pricing overall as well as growth in family plans and service plans with enhanced coverage areas and value (such as free incoming calls and unlimited minutes). Also, decreases in the prepay customer base and the average revenue per prepay customer contributed to a decline in prepay voice revenues. U.S. Cellular expects continued pressure on revenues from voice services in the foreseeable future due to industry competition related to service plan offerings. Inbound roaming revenues The decrease in Inbound roaming revenues in 2009 was due primarily to a decline in roaming revenues from the combined entity of Verizon Wireless (Verizon) and Alltel Corporation (Alltel). In January 2009, Verizon acquired Alltel. As a result of this transaction, the network footprints of Verizon and Alltel were combined. This has resulted in a decrease in inbound roaming revenues for U.S. Cellular, since the combined Verizon and Alltel entity has reduced its usage of U.S. Cellulars network in certain coverage areas that were used by Verizon and Alltel (as separate entities). U.S. Cellular anticipates that this trend will continue over the next few quarters and will more than offset the positive impact of the trends of increasing minutes of use and increasing data usage from U.S. Cellulars other roaming partners. Additional changes in the network footprints of other carriers due to additional consolidation or network expansions also could have an adverse effect on U.S. Cellulars inbound roaming revenues. U.S. Cellular also anticipates that its roaming revenue per minute of use will decline over time due to the renegotiation of existing contracts. The foregoing could have an adverse effect on U.S. Cellular's business, financial condition or results of operations. Other revenues The growth in Other revenues was due primarily to an increase in USF revenues, which represent amounts received from the USF for states in which U.S. Cellular has been designated as an Eligible Telecommunications Carrier (ETC). U.S. Cellular was eligible to receive ETC funds in sixteen states at September 30, 2009 and eleven states at September 30, 2008; the ETC revenue amounts were $108.6 million in 2009 and $100.1 million in 2008. The Federal Communications Commission (FCC) is considering significant changes to the USF. U.S. Cellular is not able to predict what changes, if any, will be adopted by the FCC. Such changes could have a material adverse impact on U.S. Cellulars financial condition and results of operations. Equipment sales revenues Equipment sales revenues include revenues from sales of handsets and related accessories to both new and existing customers, as well as revenues from sales of handsets and accessories to agents. All equipment sales revenues are recorded net of anticipated rebates. U.S. Cellular strives to offer a competitive line of quality handsets to both new and existing customers. U.S. Cellulars customer retention efforts include offering new handsets, such as smartphones and premium handsets, at discounted prices to existing customers as the expiration date of the customers service contract approaches. U.S. Cellular also continues to sell handsets to agents; this practice enables U.S. Cellular to provide better control over the quality of handsets sold to its customers, establish roaming preferences and earn quantity discounts from handset manufacturers which are passed along to agents. U.S. Cellular anticipates that it will continue to sell handsets to agents in the future. The decrease in 2009 equipment sales revenues was driven primarily by a decline of 9% in average revenue per handset sold due to aggressive promotional pricing across all categories of handsets together with a shift in the mix of handsets purchased by 37 Table of Contents customers to lower priced phones. The impact of lower average revenue per handset sold was partially offset by an increase in the total number of handsets sold. Operating Expenses System operations expenses (excluding Depreciation, amortization and accretion) System operations expenses (excluding Depreciation, amortization, and accretion) include charges from wireline telecommunications service providers for U.S. Cellulars customers use of their facilities, costs related to local interconnection to the wireline network, charges for maintenance of U.S. Cellulars network, long-distance charges, outbound roaming expenses and payments to third‑party data product and platform developers. Key components of the overall increase in system operations expenses were as follows: · Maintenance, utility and cell site expenses increased $14.4million, or 6%, driven primarily by an increase in the number of cell sites within U.S. Cellulars network. The number of cell sites totaled 7,161 at September 30, 2009 and 6,716 at September 30, 2008, as U.S. Cellular continued to expand and enhance coverage in its existing markets; · Expenses incurred when U.S. Cellulars customers used other carriers networks while roaming increased $3.8million, or 3%, due primarily to higher data usage; and · The cost of network usage on U.S. Cellulars systems decreased $3.1 million, or 1%, due primarily to reduced interconnection costs. U.S. Cellular expects total system operations expenses to increase in the foreseeable future, driven by the following factors: · Increases in the number of cell sites and other network facilities within U.S. Cellulars systems as it continues to add capacity and enhance quality; · Continued expansion of 3G services to additional markets; and · Increases in total customer usage, driven by text messaging and other data usage, both on U.S. Cellulars network and by U.S. Cellulars customers on other carriers networks when roaming. Cost of equipment sold Cost of equipment sold decreased in 2009 due primarily to a reduction in the average cost per handset sold, reflecting lower overall purchase costs as well as a shift in the overall mix of handsets purchased by customers to lower priced phones. The impact of lower average cost per handset sold was partially offset by an increase in the total number of handsets sold. U.S. Cellular expects loss on equipment, defined as equipment sales revenues less cost of equipment sold, to continue to be a significant cost and perhaps to increase in the foreseeable future as wireless carriers continue to use handset availability and pricing as a means of competitive differentiation. New handsets with expanded capabilities, particularly smartphones and premium touch screen phones, generally have higher purchase costs for carriers which, due to competitive market conditions, generally cannot be recovered through proportionately higher selling prices to customers. Selling, general and administrative expenses Selling, general and administrative expenses include salaries, commissions and expenses of field sales and retail personnel and facilities; telesales department salaries and expenses; agent commissions and related expenses; corporate marketing and merchandise management; and advertising expenses. Selling, general and administrative expenses also include bad debts expense, costs of operating customer care centers and corporate expenses. 38 Table of Contents Key components of the net increase in Selling, general and administrative expenses in 2009 were as follows: · Selling and marketing expenses decreased $10.6million, or 2%, due primarily to a decrease in advertising expenses. Such expenses in the previous period included expenditures related to the launch in June2008 of a new branding campaign, Believe in Something Better; and · General and administrative expenses increased $29.8 million, or 5%, due primarily to higher bad debts expense (reflecting higher bad debts experience as a percent of revenues), employee related expenses and investments in multi-year initiatives. Partially offsetting these and other increases were lower universal service fund contributions. U.S. Cellular expects Selling, general and administrative expenses to increase in the foreseeable future driven primarily by increases in expenses associated with acquiring, serving and retaining customers, as well as costs related to its multi-year initiatives discussed previously. Depreciation, amortization, and accretion Depreciation decreased $7.6 million, or 2%, due primarily to fully depreciating Time Division Multiple Access (TDMA) and analog network equipment in 2008. U.S. Cellular discontinued its TDMA-based service during the nine months ended September 30, 2009; in connection with such discontinuance, property, plant and equipment in service and accumulated depreciation of $452.0 million were eliminated from the Consolidated Balance Sheet. See Financial Resources and Liquidity and Capital Resources for a discussion of U.S. Cellulars capital expenditures. Loss on asset disposals, net These amounts represent charges related to disposals of assets, trade-ins of older assets for replacement assets and other retirements of assets from service. 39 Table of Contents RESULTS OF OPERATIONS  WIRELINE TDS Telecom served 1,136,800 equivalent access lines at September 30, 2009, a net decrease of 39,500 lines from the 1,176,300 equivalent access lines served at September 30, 2008. TDS Telecom provides services through its ILEC and CLEC operations. An ILEC is an incumbent local exchange telephone company that formerly had the exclusive right and responsibility to provide local transmission and switching services in its designated service territory. CLEC depicts companies that enter the operating areas of incumbent local exchange telephone companies to offer local exchange and other telephone services. The following table summarizes operating data for TDS Telecoms ILEC and CLEC operations: As of September 30, Increase/ (Decrease) ILEC Equivalent access lines ) Physical access lines ) High-speed data customers Long-distance customers CLEC Equivalent access lines ) High-speed data customers ) ILEC companies acquired after September 30, 2008 increased the equivalent and physical access line counts at September 30, 2009 by 11,600 and 8,800, respectively. The decline in CLEC equivalent access lines from 2008 to 2009 is primarily the result of attrition in residential customers due to a shift in TDS Telecoms CLEC strategy to focus on serving primarily a commercial subscriber base. TDS Telecom Components of Operating Income Nine months ended September 30, Increase/ (Decrease) Percentage Change (Dollars in thousands) Operating revenues ILEC revenues $ $ $ ) (2 )% CLEC revenues ) )% Intra-company elimination ) ) ) )% TDS Telecom operating revenues ) (4 )% Operating expenses ILEC expenses 5 % CLEC expenses ) (2 )% Intra-company elimination ) ) ) )% TDS Telecom operating expenses 3 % TDS Telecom operating income $ $ $ ) )% 40 Table of Contents Operating revenues Operating revenues decreased in 2009 primarily due to a decline in ILEC and CLEC physical access lines and a decrease in network usage by inter-exchange carriers. Acquisition of three ILEC companies in 2008 as well as an increase in ILEC data customers partially offset this decline. Operating expenses Operating expenses increased in 2009 due to an increase in legal expense and excise tax expense arising from discrete matters totaling $3.4 million and severance of $3.6 million incurred as a result of workforce reduction initiatives. Partially offsetting these expenses were discrete events related to employee compensation and benefits modifications which reduced expenses by $3.7 million. Operating expenses also increased in 2008 due to the acquisition of three ILEC companies in 2008, and the costs associated with the acquisition of new customers and increased network capacity, partially offset by reduced expenses of serving fewer CLEC customers. ILEC Operations Components of Operating Income Nine months ended September 30, Increase/ (Decrease) Percentage Change (Dollars in thousands) Voice revenues $ $ $ ) (8 )% Data revenues 16 % Network access revenues ) (4 )% Miscellaneous revenues ) (3 )% Total operating revenues ) (2 )% Cost of services and products (excluding Depreciation, amortization and accretion reported below) 5 % Selling, general and administrative expenses 3 % Depreciation, amortization and accretion 6 % Loss on asset disposals, net 32 N/M Total operating expenses 5 % Total operating income $ $ $ ) )% N/M  Not meaningful Operating Revenues Voice revenues (charges for providing local telephone exchange and long-distance services). The decrease in Voice revenues in 2009 was primarily due to a 6% decline in average physical access lines in service (excluding the impact of 2008 acquisitions) which negatively impacted local service revenues by $7.7 million. From September 30, 2008 to September 30, 2009 second line disconnections accounted for 17% of the physical access line decline and were significantly influenced by subscribers converting to high-speed data services. Additionally, local service and long-distance revenues decreased by $7.1 million as these products are included at a discount in broader service packages. Acquisition of three ILEC companies in 2008 increased Voice revenues $2.1 million in 2009. 41 Table of Contents Data revenues (charges for providing Internet and other data related services). The increase in data revenues in 2009 was primarily due to the 18% growth in average high-speed data customers which accounted for increased revenues of $10.3 million. Customers converting to higher DSL speeds drove the average data revenue per customer higher, increasing revenues $1.3 million net of bundling discounts in 2009. Increases in usage of other data products increased revenues by $1.2 million. These increases were partially offset by a $3.2 million decrease caused primarily by a decrease in dial-up customers. ILEC acquisitions in 2008 increased 2009 Data revenues $1.0 million compared to 2008. Network access revenues (compensation from other telecommunication carriers for carrying long-distance traffic on TDS Telecoms local telephone network and for local interconnection). Network access revenues declined $5.1 million in 2009 due to a 12% decrease in intra-state minutes of use, while an 8% decline in inter-state minutes of use had a negative impact of $1.8 million on revenues. Decreased expenses reduced revenues received through inter-state regulatory recovery mechanisms by $2.3 million. Revenues from special access circuits also declined $2.7 million in 2009 due to customers choosing lower cost alternatives. ILEC acquisitions in 2008 generated a $4.4 million increase in 2009 Network access revenues to partially offset these declines. Miscellaneous revenues (charges for leasing, selling, installing and maintaining customer premise equipment and reselling direct broadcast satellite service as well as other miscellaneous services). Miscellaneous revenues are down primarily due to a decline in business systems sales. Operating Expenses Cost of services and products (excluding Depreciation, amortization and accretion) The increase in Cost of services and products in 2009 was primarily driven by incentives to attract new customers of $2.6 million, increased circuit bandwidth to support the growth in high-speed data products of $3.2 million, higher employee related costs of $0.8 million (including the impacts of severance and employee compensation and benefit modifications), partially offset by a decrease in cost of goods sold related to business systems of $0.7 million. ILEC acquisitions in 2008 increased Cost of services and products $2.5 million in 2009. Selling, general and administrative expenses The increase in Selling, general and administrative expenses in 2009 was primarily due to an increase in legal expense and excise tax expense arising from discrete matters totaling $3.2 million and severance of $1.2 million as a result of workforce reduction initiatives. Partially offsetting these charges were discrete events related to employee compensation and benefits modifications which reduced expenses $2.0 million. Also partially offsetting these charges were decreases in property taxes of $1.1 million, consulting fees incurred in 2008 to implement cost reduction programs of $0.8 million as well as a reduction in bad debts expense of $0.5 million. ILEC acquisitions in 2008 increased Selling, general and administrative expenses $2.1 million in 2009. Depreciation, amortization and accretion expense Depreciation, amortization and accretion expense increased $3.0 million in 2009 as a result of capital additions placed in service in 2008. ILEC acquisitions in 2008 increased depreciation, amortization and accretion expense $3.4 million in 2009. 42 Table of Contents CLEC Operations Components of Operating Income Nine months ended September 30, Increase/ (Decrease) Percentage Change (Dollars in thousands) Retail revenues $ $ $ ) (9 )% Wholesale revenues ) )% Total operating revenues ) )% Cost of services and products (excluding Depreciation, amortization and accretion reported below) ) (4 )% Selling, general and administrative expenses ) (2 )% Depreciation, amortization and accretion 7 % Loss on asset disposals, net ) )% Total operating expenses ) (2 )% Total operating income $ $ $ ) )% N/M - Not meaningful Prior year has been reclassified to conform with current year presentation. Operating Revenues Retail revenues (charges to CLEC customers for the provision of direct telecommunication services). Average CLEC equivalent access lines in service decreased 10% in 2009 compared to 2008, which resulted in a decrease in retail revenues of $15.0 million. Average residential equivalent access lines decreased 26% as the CLEC operation continues to implement its strategic shift towards serving primarily a commercial subscriber base. The average equivalent access lines related to commercial customers declined 4%. Average revenue per subscriber increased during the period resulting in higher revenues of $0.9 million in 2009. Wholesale revenues (charges to other carriers for utilizing TDS Telecoms network infrastructure). The decline in wholesale revenues in 2009 was primarily driven by a 26% reduction in minutes of use partially offset by an increase in average rates resulting from a more favorable mixture of traffic carried. Operating Expenses Cost of services and products (excluding D epreciation, amortization and accretion) Cost of services and products decreased in 2009 due to reduction in purchased network related services, primarily caused by the smaller residential customer base, which decreased expenses by $5.5 million. The decrease was partially offset by additional expenses of $1.6 million associated with the provisioning of managed Internet Protocol service to customers in 2009 as well as settlements with two inter-exchange carriers which reduced the cost of service in 2008 by $2.1 million. Selling, general and administrative expenses Selling, general and administrative expenses decreased in 2009 due primarily to decreased Universal Service Fund contribution expense of $1.1 million caused by the decreased customer base. Depreciation, amortization and accretion Depreciation, amortization and accretion expense increased $1.2 million during 2009 primarily due to accelerated depreciation expense on certain circuit equipment due to technological obsolescence. 43 Table of Contents Three Months Ended September 30, 2009 Compared to Three Months Ended September 30, 2008 RESULTS OF OPERATIONS  CONSOLIDATED Three Months Ended September 30, Increase/ (Decrease) Percentage Change (Dollars in thousands, except per share amounts) Operating revenues U.S.Cellular $ $ $ ) (3 )% TDS Telecom ) (5 )% All other (1) ) )% Total operating revenues ) (4 )% Operating expenses U.S.Cellular 3 % TDS Telecom 2 % All other (1) ) )% Total operating expenses 2 % Operating income (loss) U.S.Cellular ) )% TDS Telecom ) )% All other (1) ) ) 39 % Total operating income ) )% Other income and (expenses) Equity in earnings of unconsolidated entities 3 % Interest and dividend income ) )% Interest expense ) ) 4 % Gainon investments and financial instruments  ) N/M Other, net N/M Total other income (expenses) ) ) N/M Income before income taxes ) )% Income tax expense ) )% Net income ) )% Less: Net income attributable to noncontrolling interests, net of tax ) ) 47 % Net income attributable to TDS ) )% Preferred dividend requirement ) )   Net income available to common $ $ $ ) )% Basic earnings per share attributable to TDS $ $ $ ) )% Diluted earnings per share attributable to TDS $ $ $ ) )% (1) Consists of non-reportable segment, corporate operations and intercompany eliminations. N/M - Percentage change not meaningful. Operating Revenues and Expenses See Results of Operations  Wireless and Results of Operations  Wireline below for factors that affected consolidated Operating Revenues and Expenses. Equity in earnings of unconsolidated entities TDS investment in the Los Angeles SMSA Limited Partnership (LAPartnership) contributed $15.5million and $15.3million to Equity in earnings from unconsolidated entities in 2009 and 2008, respectively. 44 Table of Contents Interest and dividend income Interest income decreased $5.4 million primarily due to a lower interest rate paid on cash balances coupled with lower average investment balances in 2009 compared to 2008. Gain on investments and financial instruments See Note 10  Marketable Equity Securities and Variable Prepaid Forward Contracts in the Notes to Consolidated Financial Statements for a description of significant transactions comprising the amount recorded in 2008. Income tax expense See Note 5  Income Taxes in the Notes to Consolidated Financial Statements for a discussion of the change in income tax expense and the overall effective tax rate on Income before income taxes. Net income attributable to noncontrolling interests, net of tax Net income attributable to noncontrolling interests, net of tax includes the noncontrolling public shareholders share of U.S. Cellulars net income, the noncontrolling shareholders or partners share of certain U.S.Cellular subsidiaries net income or loss and other TDS noncontrolling interests. Three Months Ended September 30, (Dollars in thousands) Net income attributable to noncontrolling interests, net of tax U.S. Cellular Noncontrolling public shareholders $ ) $ ) Noncontrolling shareholders or partners ) Other  ) $ ) $ ) 45 Table of Contents RESULTS OF OPERATIONS  WIRELESS Three Months Ended September 30, Increase/ (Decrease) Percentage Change (Dollars in thousands) Retail service $ $ $ ) (1 )% Inbound roaming ) )% Other 5 % Service revenues ) (3 )% Equipment sales ) (6 )% Total operating revenues ) (3 )% System operations (excluding Depreciation, amortization and accretion reported below) 4 % Cost of equipment sold 2 % Selling, general and administrative 4 % Depreciation, amortization and accretion 1 % Loss on asset disposals, net ) )% Total operating expenses 3 % Operating income $ $ $ ) )% Operating Revenues Retail service revenues The decrease in retail service revenues in 2009 was due primarily to a decrease in the average number of customers, partially offset by an increase in average monthly retail service revenue per customer. The average number of customers decreased to 6,138,000 from 6,191,000 in 2008. Average monthly retail service revenue per customer increased to $47.02 in 2009 from $46.97 in 2008, as a significant increase in revenues from data products and services more than offset a decline in revenues from voice services. Revenues from data products and services totaled $174.3million in 2009 and $130.2 million in 2008, and represented 18% of total service revenues in 2009 compared to 13% of total service revenues in 2008. Such growth, which positively impacted average monthly retail service revenue per customer, reflected customers continued and increasing usage of U.S. Cellulars text, picture, and video messaging services, easy edge
